—Appeal from a judgment of the Supreme Court (Kane, J.), entered June 18, 1999 in Albany County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition for lack of personal jurisdiction.
*544Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of creating a disturbance, making false statements and being out of place. Supreme Court dismissed the proceeding on the ground of lack of personal jurisdiction and we affirm. Because petitioner failed to serve respondent and the Attorney General in accordance with the relaxed service directives set forth in the order to show cause, the petition was properly dismissed (see, Matter of Vazquez v Travis, 262 AD2d 690, appeal dismissed 94 NY2d 796; Matter of Seifert v Selsky, 260 AD2d 823). Accordingly, we are precluded from addressing the merits of the petition.
Cardona, P. J., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.